Citation Nr: 0827481	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-37 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A.  § 1151 for acquired factor VIII 
deficiency.  

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A.  § 1151 for diabetes mellitus.  

3.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A.  § 1151 for interstitial lung 
disease (bronchiolitis obliterans organizing pneumonia, or 
BOOP).  

4.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A.  § 1151 for sleep apnea.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to June 
1982.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDINGS OF FACT

1.  Acquired factor VIII deficiency was not caused by VA 
treatment.  

2.  Diabetes mellitus was not caused by VA treatment.  

3.  Sleep apnea was not caused by VA treatment.  

4.  Interstitial lung disease, to include bronchiolitis 
obliterans organizing pneumonia, was not caused by VA 
treatment.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for acquired factor VIII deficiency have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.361 (2007).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for interstitial lung disease have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.361 (2007).  

3.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.361 (2007).  

4.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for sleep apnea have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2003, VA received a statement from the veteran in 
which asserted that in the year 2000 he was found to have a 
rare blood disorder, acquired factor VIII deficiency, 
possibly caused by a cholesterol drug.  He reported that he 
was treated with prednisone and also had diabetes and a lung 
disorder which he attributed to lupus.  He stated "All this 
link to having had acquired Factor-Eight."  He also reported 
that he had been diagnosed with sleep apnea.  

From this statement the RO determined that the veteran was 
seeking disability compensation under 38 U.S.C.A. § 1151 for 
acquired factor VIII deficiency, interstitial lung disease, 
diabetes mellitus, and sleep apnea.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

After the issuance of the statement of the case in May 2003, 
VA regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  This amendment was to 
implement the provisions of 38 U.S.C.A. § 1151 which had been 
amended effective prior to the date that the veteran filed 
this claim.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the RO if the claimant is not prejudiced by the 
Board's action in applying those regulations in the first 
instance.  VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 
(Mar. 25, 1997).  

The new regulations implement the current provisions of 38 
U.S.C.A. § 1151.  Controlling law in this case is 38 U.S.C.A. 
§ 1151, the provisions of which that are applicable to this 
claim were in place when the veteran filed his claim in 
November 2003.  The regulations have no retroactive effect 
and, in any event, merely implement existing law.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).  Therefore, the Board finds the 
veteran is not prejudiced by this decision.  See VAOPGCPREC 
16-92; VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 
(1993).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  38 C.F.R. § 3.361(b).  Each body part or system 
involved is considered separately.  Id.  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(c)(3).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (as explained in paragraph (c) of this section); and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  Id.  
This element of a 38 U.S.C.A. § 1151 claim is hereinafter 
referred to as the proximate cause element.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Id.  Minor deviations from the requirements of § 17.32 of 
this chapter that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Id.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. § 
3.361(d).  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  Id.  

A Department employee is an individual (i) who is appointed 
by the Department in the civil service under title 38, United 
States Code, or title 5, United States Code, as an employee 
as defined in 5 U.S.C. § 2105; (ii) who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and (iii) whose day-to- 
day activities are subject to supervision by the Secretary of 
Veterans Affairs.  38 C.F.R. § 3.361(e).  A Department 
facility is a facility over which the Secretary of Veterans 
Affairs has direct jurisdiction.  Id.  

Treatment notes of record contain numerous statements by 
medical professionals as to the etiology of the veteran's 
claimed disabilities.  Some of the statements appear to be in 
conflict.  In such cases, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board acknowledges the veteran's statement in his claim 
that his sleep apnea, diabetes, and interstitial lung disease 
derive from his acquired Factor VIII inhibitor deficiency and 
that this deficiency was caused or aggravated by treatment of 
his cholesterol by VA.  However, the veteran, as a layperson, 
is not competent to provide a medical opinion regarding such 
complex issues.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Some "quasi" medical questions are subject to the opinion 
of a layperson.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Unlike the dislocated shoulder and varicose veins which were 
the subjects of the Jandreau and Barr decisions, the etiology 
of the claimed disabilities in this case is far too complex a 
medical question to be subject to the opinion of a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that the 
veteran's opinion as to whether his claimed disabilities were 
the result of treatment for elevated cholesterol is not 
competent evidence.  See Espiritu and Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  

Acquired factor VIII deficiency

The earliest treatment records associated with the claims 
file are those from an emergency room visit on February 1, 
2000 prompted by edema of the face, tongue, and finger.  At 
that time the veteran was being treated with niacin and 
simvastatin to lower cholesterol.  Pharmacy notes show that 
the simvastatin had been prescribed since May 1999 and the 
niacin had been prescribed since September 1999.  

During the emergency room visit, the veteran reported that 
had recently cut his finger and bled for 3 days.  A 
laboratory finding of 65 for partial thromboplastin time 
(PTT) raised concern as to clotting and further laboratory 
tests revealed 0 percent for Factor VIII activity.  Aspirin 
had recently been stopped and niacin was stopped that day.  A 
note from February 3, 2000 states "Acquired factor VIII 
Inhibitor - most likely" and "Lupus Anticoagulant - most 
likely."  The note also stated that once further tests were 
conducted the plan was to begin prednisone treatment.  This 
note is under the title "HEMATOLOGY."  The physician who 
signed this note is referred to in the remainder of this 
decision as "the hematologist"  

In his claim, the veteran indicated that this hematologist 
was the physician most familiar with his blood disorder.  

Two days later, the hematologist noted that once additional 
tests were completed steroid treatment would be started.  
Also noted was that prednisone would soon be added.  Notes 
from March 2000 indicate that the veteran was being followed 
by the hematologist for acquired factor VIII deficiency and 
prednisone dosage had recently been reduced.  

In a July 2000 hematology clinic note, the hematologist 
rendered an assessment of "[s]mooth course.  Stop pred today 
and follow monthly for a few months.  Would not have nerve to 
back on niacin but cannot prove that was etiology of 
inhibitor."  This note is the earliest mention of niacin as 
possibly being linked to the factor VIII deficiency.  This 
note is evidence against the veteran's claim for benefits 
under 38 U.S.C.A. § 1151 because the note shows that the 
physician who had followed the veteran and was an expert in 
the relevant specialty, hematology, acknowledged the 
impossibility of proving that the niacin supplement was the 
cause of the veteran's factor VIII inhibitor deficiency.  

By August 2000, the hematologist stated that factor VIII had 
returned to normal and there was no evidence of the inhibitor 
returning.  Later clinical notes, for example from July 2001, 
refer to the veteran's acquired factor VIII deficiency as 
resolved.  The record is absent for any evidence that the 
veteran has had acquired factor VIII deficiency other than 
for no longer than a six month period from February 2000 to 
August 2000.  In that sense, it is questionable whether the 
veteran has this disability.  

In any event, for the purposes of this decision alone, the 
Board assumes the presence of the disability, at least for a 
portion of the time period under appeal.  

In October 2000 primary care notes, a nurse practitioner, in 
addressing the veteran's hyperlipidemia, stated that he 
intended to research for an appropriate lipid lowering agent 
given the developed factor VIII deficiency while taking 
Niacin and the developed elevated laboratory test results 
while the veteran was being treated with a statin drug.  This 
note is evidence that the development of the factor VIII 
deficiency was merely coincident with niacin supplementation 
and that practitioners were simply exercising caution in 
treating the veteran.  

A note that same month, signed by the hematologist, referred 
to the veteran's elevated cholesterol, stating "would not 
have nerve to back on niacin but cannot prove that was 
etiology of inhibitor.  He apparently had liver problems on 
simvastatin.  Would ask for endocrine advice on best 
approach."  This note is strong evidence of two important 
points in this case.  

First, the note is evidence that the veteran's factor VIII 
deficiency cannot be shown to have been caused by 
prescription of niacin by VA.  This is particularly probative 
because the physician making the statement, a hematologist, 
is a specialist in the area of concern, blood disease.  Also 
adding weight to this statement is that this hematologist had 
treated the veteran for his acquired factor VIII deficiency 
since its inception.  Hence, this hematologist was the 
physician most familiar with this veteran's relevant medical 
history.  

Secondly, the hematologist stated the basis for avoiding 
treatment with simvastatin.  The reason to avoid this drug 
was because of possible liver problems, not because of a 
connection to any of the disabilities for which the veteran 
seeks benefits under 38 U.S.C.A. § 1151.  Again, given this 
physician's area of expertise and his familiarity with this 
veteran's medical history, the Board assigns a great deal of 
probative weight to his statements.  

A December 2000 endocrinology note states, as a history of 
present illness, "[history of] hyperlipidemia, with recent 
development of acquired factor VIII deficiency thought 
secondary to niacin and [history of] intolerance to statin.  
Per review of records patient on simvastatin until 2/00 when 
CPK [Creatine phosphokinase], then switched to niacin."  By 
January 2001, the veteran was again being treated with 
simvastatin.  

This statement was rendered by a physician and is favorable 
to the veteran's claim because the statement links niacin to 
the veteran's acquired factor VIII deficiency.  However, the 
Board affords this statement minimal probative weight in that 
regard.  The statement is more in the nature of a recounting 
of history than a medical opinion.  The statement contains no 
supporting rationale, and, in distinction from the 
hematologist's statements, this statement is not based on 
such complete knowledge of this veteran's case as that 
forming the basis of the hematologist's statements.  
Furthermore, and unlike the hematologist, there is no 
indication that this physician had expertise in the area of 
blood disease.  

References are made throughout the clinical record of a 
relationship between niacin and or simvastatin and the 
acquired factor VIII inhibitor deficiency.  For example, 
statements endorsed by a nurse practitioner and a Ph.D. 
practitioner in February 2002 primary care notes, that state 
that the veteran's acquired factor VIII deficiency was 
"second to Niacin".  Again, these statements are made in 
the context of introductions to clinic visits and are not 
supported by any rationale.  The Board finds that these 
statements, though they appear to be favorable to the 
veteran's claim, are merely shorthand references to what has 
already been stated.  

Even if the statements are the actual opinions of those 
rendering the statements, they are outweighed by the more 
probative statements made by the hematologist that it was not 
possible to prove that niacin supplements caused the 
veteran's acquired Factor VIII inhibitor deficiency.  Given 
that the deficiency has to do with blood, the Board finds 
that the hematology physician's specialization alone provides 
for a compelling reason to place greater weight on his 
opinion as to that of these other practitioners.  

Finally, in an April 2002 VA clinical note, a rheumatology 
physician stated that the veteran's "acquired factor VIII 
deficiency now resolved with recent onset BOOP and [positive] 
ANA [anti-nuclear antibody] without specific profile.  No 
specific factor indicating possible connective tissue disease 
but patient likely to have autoantibody as etiology of pre 
Factor VIII inhibitor.  Could have undefined autoimmune 
condition as unifying etiology of current clinical 
situation."  

This alternative explanation for the veteran's various 
disorders is evidence that attributing his disorders to VA 
care is speculative at best.  The speculative statements 
regarding the etiology of the veteran's acquired factor VIII 
deficiency are outweighed by the evidence of record 
establishing that the cause or aggravation of this disorder 
is unknown and unknowable.  

Therefore, the Board finds that the hematologist's opinion 
that it could not be proven that the veteran's acquired 
factor VIII deficiency was caused by niacin to outweigh the 
brief parenthetical notes by other medical professionals 
relating this disorder to treatment with niacin.  Hence, the 
Board finds that the veteran's acquired factor VIII 
deficiency was not caused by VA care.  

The record is absent for any evidence that VA treatment 
aggravated the veteran's acquired factor VIII deficiency.  

Significantly, it is important for the veteran to understand 
that even if the Board were to assume that niacin played a 
part in the veteran's acquired Factor VIII inhibitor 
deficiency, the outcome of this decision would not change.  
In that regard, actual causation is only one element under 
38 U.S.C.A. § 1151.  Still lacking in the record is any 
evidence to establish proximate causation, i.e., that VA was 
at fault in treating the veteran or that the veteran's 
acquired Factor VIII deficiency was an unforeseeable event.  

While the veteran contends, in his November 2006 substantive 
appeal, that VA should have sent him to an endocrinologist 
prior to prescribing treatment of his elevated cholesterol, 
his opinion as to what a reasonable health care provider 
would do is not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Although the 38 U.S.C.A. § 1151 does not specifically assign 
a burden of proof as to fault on VA's part or 
unforeseeability of an event, the Board finds that it would 
be inconsistent with the general statutory and regulatory 
scheme to assign that burden to VA.  Requiring VA to show 
that an event was foreseeable, that VA was at fault, or that 
there was informed consent, without any evidence to the 
contrary, would amount to a presumption that the proximate 
cause element was met in the absence of any evidence 
demonstrating the element.  Where presumptions are 
applicable, the presumptions are imposed by statute.  See eg. 
38 U.S.C.A. § 1111 (presumption of soundness), 38 U.S.C.A. 
§ 1112 (presumption of service onset of some diseases), and 
38 U.S.C.A. § 1116 (presumption of certain diseases as due to 
herbicide exposure).  As there is no such statutory 
presumption of proximate cause, the Board finds that the 
veteran has the burden of presenting at least some competent 
evidence of fault on the part of VA, lack of informed 
consent, or unforeseeability of an event.  

Hence, as the record is absent for any evidence demonstrating 
the proximate cause element with regard to the veteran's 
acquired factor VIII deficiency, even if causation were shown 
as due to niacin or simvastatin treatment, the veteran's 
claim would fail.  The lack of showing of the proximate cause 
element is a separate and independent basis for denying this 
claim.  

Based on the above, the Board finds that the preponderance of 
evidence demonstrates that the veteran's acquired factor VIII 
deficiency was not actually or proximately caused or 
aggravated by VA treatment.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2007).  

Interstitial lung disease, sleep apnea, and diabetes claims

In his claim, the veteran contended that the diagnosed 
interstitial lung disease, sleep apnea, and diabetes mellitus 
are all linked to acquired factor VIII deficiency.  As the 
Board has determined that the veteran's acquired factor VIII 
deficiency is not subject to a grant of benefits under 
38 U.S.C.A. § 1151, it follows that, even if the veteran's 
interstitial lung disease, sleep apnea, and diabetes, were 
caused or aggravated by his acquired factor VIII deficiency, 
such would not be a basis for granting benefits under 
38 U.S.C.A. § 1151 for these disorders.  Indeed, such a 
finding would be evidence against a grant of benefits under 
38 U.S.C.A. § 1151.  
However, the Board has reviewed the record to determine if 
there is any basis for granting benefits under 38 U.S.C.A. 
§ 1151 for these claimed disabilities.  

All past medical histories refer to the veteran's 
interstitial lung disease with notations indicating diagnosis 
in October 2001 and an associated cough noted in May 2001.  A 
February 2002 VA primary care note states "now BOOP believed 
to potentially be from Simvastatin."  Another note, in a 
medication list from January 2002, states "Simvastin 80 mg - 
- started 12/5/01 - persistent CPK elevation - - stopped 
10/01 - ? cause of interstitial lung."  These notes are 
afforded only the most minimal of probative weight.  The 
notes are entirely speculative, accompanied as they are be a 
question mark and the language "believed to potentially 
be."  The notes are no more than possibilities.  

Speculative medical opinions cannot form the basis for a 
grant of VA benefits.  Cf. Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  More importantly, the February 2002 note 
and the January 2002 medication list do not indicate from 
where that speculation arose.  In particular, there is no 
reference to laboratory or diagnostic tests upon which to 
base the speculation.  The note, as are many in this case, is 
more in the nature of an offhand comment rendered without 
much thought and with no support.  

Much more probative is a VA discharge summary following a two 
day hospital admission for lung biopsy in June 2002.  This 
summary is the most probative evidence of record with regard 
to the veteran's interstitial lung disease.  This report 
states that the veteran was treated for pneumonia in June 
2001 and found to have bronchiolitis obliterans organizing 
pneumonia from a biopsy conducted in October 2001.  The 
admitting and discharge diagnoses were interstitial lung 
disease.  This reports states "[t]he etiology of his lung 
disease is unknown at this time."  This report includes 
pulmonary function test results, results of laboratory 
cultures of biopsied lung tissue, and a chest computerized 
tomography scan.  

The Board finds the statement in this report, that the 
veteran's interstitial lung disease was of unknown etiology, 
to be highly probative and affords the report considerable 
weight.  This evidence outweighs the highly speculative notes 
described above.  

In contrast to the speculative clinic notations, the June 
2002 discharge summary was based on biopsy results, a 
diagnostic radiology image, and pulmonary tests.  
Furthermore, the summary followed an admission specifically 
to address the veteran's lung disease, rather than clinic 
notes which were more in the nature of addressing the 
veteran's general health or other illnesses.  For these 
reasons the Board finds that June 2002 discharge summary to 
outweigh the other evidence of record as to the etiology of 
the veteran's interstitial lung disease.  

The record is absent for any evidence that VA treatment 
aggravated the veteran's interstitial lung disease.  

Furthermore, and as explained in the section of this decision 
addressing the veteran's acquired factor VIII deficiency, 
there is no evidence of record indicating that VA was at 
fault in prescribing simvastatin or that the veteran's 
interstitial lung disease was unforeseeable.  Thus, even if 
the Board assumed arguendo that this lung disease was caused 
or aggravated by simvastatin, the claim would still fail for 
lack of showing of these alternative, but required elements 
of a 38 U.S.C.A. § 1151 claim.  

As to the veteran's diabetes mellitus and sleep apnea, there 
is no competent evidence of record that either of these 
disorders were caused or aggravated by VA treatment.  

A June 2003 respiratory polysomnography consult report 
provided a diagnosis of sleep apnea following a sleep study 
conducted in May 2003.  Recommendations included use of a 
continuous positive airway pressure (CPAP), inhaled saline 
and steroids, and weight loss.  There is no attribution of 
the veteran's sleep apnea to VA care or to any other medical 
disorder or evidence that VA care aggravated the veteran's 
sleep apnea.  Indeed, in the veteran's substantive appeal he 
stated his belief that his sleep apnea is unrelated to any 
other condition.  

An October 2002 VA oncology clinic note states that the 
veteran would be evaluated for diabetes.  Clinical records 
subsequent to October 2002 report recent onset of diabetes in 
October 2002.  In his substantive appeal, the veteran stated 
his belief that his diabetes was caused by steroid treatment 
for acquired factor VIII deficiency.  As explained above, 
this statement is not competent evidence of that which it 
asserts.  The record does not attribute the veteran's 
diabetes to treatment by VA or to any other medical 
condition.  There is no evidence of record that VA care 
aggravated the veteran's diabetes.  

In summary, the preponderance of the evidence shows that the 
veteran's interstitial lung disease, diabetes mellitus, and 
sleep apnea were not caused or aggravated by VA care.  
Furthermore, even if causation were established with regard 
to these claimed disabilities, the record is absent for 
evidence of proximate cause.  Hence, the claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Although, these claims are not for service connection, 
38 U.S.C.A. § 1151 claims are in general treated in an 
analogous manner.  In this case, although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that his claims are being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed conditions.  

Here, the remainder of the VCAA duty to notify was satisfied 
by way of a letter sent to the veteran in September 2004 that 
fully addressed all three notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims under 38 U.S.C.A. § 1151 and of the 
veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These factors are specified 
with regard to claims for service connection.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The first and fourth of these factors needs no adjustment to 
apply to claims under 38 U.S.C.A. § 1151.  As to the other 
two factors, these address elements specific to a service 
connection claim.  Analogous elements can be found in 
38 U.S.C.A. § 1151.  This would consist of a showing of 
causation and proximate causation.  

With respect to the third factor of a service connection 
claim Court has stated that this nexus establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Court's language in McLendon can be analogized to a claim 
for benefit's under 38 U.S.C.A. § 1151 by stating that the 
type of evidence that demonstrates actual and proximate 
causation include, but are not limited to, medical evidence 
that suggests such causation but is too equivocal or lacking 
in specificity to support a decision on the merits, and that 
there is a low threshold for such showing.  

More significantly in this case, is the explanation the Court 
provided in McLendon as to the fourth element listed above, 
whether there is sufficient medical evidence of record to 
make a decision on the claim.  The Court explained that VA 
need not provide a medical examination, even if the first 
three elements stated above are met, provided that there is 
sufficient competent medical evidence of record to decide the 
claim.  Id. at 84-85.  

Here, there is competent medical evidence of record to decide 
the claim, in particular the statements of the VA 
hematologist as to the blood disease and the June 2002 
discharge summary as to the interstitial lung disease.  
Furthermore, there is no evidence of causation of the 
veteran's diabetes or sleep apnea and no evidence of 
proximate causation as to any of the claimed disabilities.  
For these reasons, VA has no duty to provide a medical 
examination or obtain a medical opinion in this case, beyond 
the opinions cited above.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


